     Case 1:20-cv-00150-DAD-JLT Document 13 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DIANA CORTEZ, an individual,                       No. 1:20-CV-00150-NONE-LJT
12                       Plaintiff,                     [PROPOSED] ORDER DIRECTING THE
                                                        CLERK OF THE COURT TO ASSIGN A
13            v.                                        DISTRICT JUDGE; ORDER CLOSING THE
                                                        ACTION
14    BERRY PETROLEUM CORPORATION,                      (Doc. 12)
      a Corporation; BERRY PETROLEUM
15    COMPANY,
16                       Defendants.
17

18
            The parties have stipulated to the action being dismissed with prejudice. (Doc. 12) The
19
     Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with
20
     further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21
     Accordingly, the Clerk of Court is DIRECTED to assign a district judge to this action for
22
     purposes of closing it and to close this action.
23

24
     IT IS SO ORDERED.
25
        Dated:     July 7, 2020                               /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:20-cv-00150-DAD-JLT Document 13 Filed 07/07/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
